Citation Nr: 0903672	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 18, 1965 to 
April 13, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the above claim.

In June 2008, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDING OF FACT

The veteran served on active duty from January 18, 1965 to 
April 13, 1965, a period of less than 90 days; he was not 
discharged for a disability incurred in or aggravated by 
service and is not service-connected for a disability which 
would have justified a discharge from service.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks nonservice-connected disability pension 
benefits.  The appellant contends that his service began 
three weeks prior to January 18, 1965 as that is when he 
signed enlistment papers to enter service.

Under the relevant law, pension is payable to a veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war.  If the 
veteran served less than ninety (90) days, pension is payable 
if the veteran served during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes full-
time duty in the Armed Forces, other than active duty for 
training (ACDUTRA).  38 U.S.C.A. § 101(21)(A).  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including the reserve 
components thereof.  38 U.S.C.A. § 101(10).

Evidence of record includes a Department of Defense Form 214 
showing that the appellant served on active duty in the 
United States Navy from January 18, 1965 to April 13, 1965.  
No prior active service was therein noted.  Although service 
records indicate wartime active service, the period of active 
service was only 85 days.  In addition, the record also 
includes a Naval Aptitude Board Report that concluded the 
appellant's general qualifications did not warrant retention 
in service.  It was noted that the appellant failed to meet 
academic requirements after 10 weeks of training.

A response to a Request for Information (VA Form 3101) dated 
July 2007, the National Personnel Records Center (NPRC) 
verified that the appellant served from January 18, 1965 to 
April 13, 1965.  The appellant's only period of "active 
military service" is the 85 days of active duty noted on the 
DD 214.

The Board has considered the veteran's contention that his 
service began when he signed his enlistment papers three 
weeks prior to reporting to duty.  However, the findings of a 
United States service department verifying a person's service 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

In sum, the record shows that the veteran's period of active 
service constituted less than ninety (90) days.  He was not 
discharged for a disability incurred in or aggravated by 
service, and is not service-connected for a disability which 
would have justified a discharge from service.  As a result, 
he does not have basic eligibility for VA pension benefits 
and his claim must be denied on that basis.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3.  In a case where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Notice and Assistance

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Congress, in enacting the VCAA, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129 (2002).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See id. at 132.  
In this case, as the law is dispositive, the VCAA is also not 
applicable. 


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


